72 F.3d 130NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Keith L. RICHARDS, Defendant-Appellant.
No. 94-5935.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1995.

Before:  BOGGS and NORRIS, Circuit Judges;  HACKETT, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Defendant, Keith L. Richards, appeals the denial by the district court of his motion to suppress evidence.  Defendant entered a plea of guilty to one count of drug trafficking, conditioned upon his right to appeal the court's ruling.


2
The linchpin of defendant's appeal is his contention that police officers lacked the reasonable suspicion necessary for them to make the investigative stop that resulted in the officers' noticing crack cocaine on the ground, because if the investigative stop was valid, then the events that followed in its wake rendered the subsequent search of the vehicle valid.  After conducting an evidentiary hearing, the district court concluded that the officers were confronted with articulable facts giving rise to a reasonable suspicion of criminal activity.  We agree.


3
Because the reasoning that supports denial of the motion to suppress has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and would serve no useful purpose.  Accordingly, the order of the district court is affirmed upon the reasoning employed by the Honorable R. Allan Edgar in open court on October 8, 1992.  Likewise, the judgment of conviction is affirmed.



*
 The Honorable Barbara K. Hackett, United States District Judge for the Eastern District of Michigan, sitting by designation